Citation Nr: 0634621	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to service connection for thoracolumbar 
scoliosis, right hip, and pelvic obliquity (orthopedic 
condition).

2. Entitlement to service connection for poor circulation, 
including as secondary to thoracolumbar scoliosis, right hip, 
and pelvic obliquity.

3. Entitlement to service connection for swelling, including 
as secondary to thoracolumbar scoliosis, right hip, and 
pelvic obliquity.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty for training in the Army 
Reserves from February 1996 to August 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision rendered by the 
RO in Buffalo, New York.  

The appellant's March 2000 substantive appeal form reflects 
that she desired a travel board hearing before a Veterans Law 
Judge at the RO.  The Board remanded her appeal in May 2001 
so that her requested hearing could be scheduled.  The claims 
folder reflects that a travel board hearing was conducted in 
May 2003 but, unfortunately, transcription of the hearing was 
not completed as the tape of the proceedings could not be 
located.  The veteran was notified of this by letter in April 
2004 and afforded the opportunity for another hearing. The 
appellant did not respond and the Board will therefore assume 
that she does not want another hearing and will proceed to 
review her claims.

Furthermore, the Board remanded the appeal in December 2004 
for a VA examination.  A VA examination was scheduled for 
December 3, 2004.  It is unclear whether the veteran was 
properly notified of this examination, and she did not report 
as scheduled.  However, by an April 1, 2005 letter, VA 
notified the veteran of another opportunity for a VA 
examination, that she had 30 days to inform VA of her 
willingness to report for another examination if rescheduled, 
and that if she did not respond within the requested time 
period, it would be assumed that she was not willing or 
unable to report to such an examination.  To date, the 
veteran has not responded, thus, pursuant to 38 C.F.R. § 
3.655(b), the Board will decide the issues on appeal based 
upon the evidence of record.

FINDINGS OF FACT

1.  The veteran's thoracolumbar scoliosis pre-existed 
service, and was not aggravated by service.  

2.  The competent medical evidence fails to reflect a current 
diagnosis of a circulatory disability, and is negative for 
in-service complaints or treatment of the same.

3.  The competent medical evidence fails to reflect a current 
diagnosis of a swelling disability, and is negative for in-
service complaints or treatment of the same.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an orthopedic 
condition are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

2.  The criteria for service connection for a circulatory 
disability are not met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2006).

3.  The criteria for service connection for swelling are not 
met.  38 U.S.C.A. §§ 1110, 1154 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred during active service, or for aggravation of 
a preexisting injury while in service.  See 38 U.S.C.A. §§ 
1110; 38 C.F.R. §§ 3.303(a), 3.304.  This may be accomplished 
by directly showing inception or aggravation during service 
or through application of statutory presumptions. 38 C.F.R. 
§§ 3.303(a), 3.304, 3.307, 3.309. 

A veteran will be presumed sound upon entrance into service, 
except for defects noted at entrance or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service and was not aggravated by such 
service.  A preexisting injury or disease will be considered 
aggravated where there is an increased in disability during 
service, unless there is a specific finding the increase is 
due to the natural progression of the disease.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.306(b).  See also 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(which holds that evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required of a 
non-combat veteran to establish an increase in disability).  

Secondary service connection may also be granted for a 
disability that is the result of, or aggravated by a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  To 
prove that a disability is the result of or was aggravated by 
a service-connected disease or injury, the veteran must 
submit competent medical evidence showing that the 
disabilities are causally related.  Jones v. Brown, 7 Vet.  
App. 134, 137 (1994).  




A. Orthopedic condition  

As mentioned above, the veteran's period of active duty for 
training was from February 1996 to August 1996.  The record 
shows the veteran was seen for complaints of hip pain with a 
duration of two weeks in June 1996.  X-rays taken at the time 
were interpreted as revealing osteitis pubis, (inflammation 
of the pubis bone), which was thought potentially to be a 
manifestation of a stress fracture, and a bone scan was 
scheduled.  This was conducted in July 1996.  No fracture was 
found, but there was a finding of a thoracolumbar scoliosis, 
and it is observed the veteran's complaints of pain continued 
through the remainder of her period of active duty for 
training.  

Thereafter, it appears that the veteran's Reserve Unit 
thought it appropriate to consider whether the veteran 
remained fit for further duty, and she was medically 
evaluated for this purpose in June 1998.  At that time she 
complained she was unable to run or perform push-ups 
secondary to right hip/buttock pain.  The presence of her 
scoliosis was again noted which the examiner indicated 
produced mild functional limitation.  The examiner also 
indicated his view that the scoliosis existed prior to 
service.  The veteran was subsequently discharged from the 
Army Reserves in August 1998.  She submitted her application 
for benefits in September 1999.  This claim was denied in 
November 1999, and she perfected her appeal in March 2000.  
There is no record of any further direct communication from 
the veteran in the claims file. 

In view of the foregoing, the Board concludes the criteria to 
establish service connection for orthopedic disability have 
not been met.  More specifically, it is observed that the 
veteran's complaints have been attributed to thoracolumbar 
scoliosis.  When addressing the onset of this condition, 
however, an examiner found that it existed prior to service.  
There is no contradictory medical opinion, and indeed, the 
veteran has not contended otherwise.  Obviously, one may 
establish service connection for a disability that existed 
prior to service, if the disability was aggravated by 
service.  Here, there is a record of relevant complaints in 
June/July 1996, and in June 1998, but there is no subsequent 
medical record of any such complaints, (a period that now is 
in excess of 8 years).  Thus, it may not be concluded that 
those complaints noted in the service records were anything 
more than temporary flare-ups.  Experiencing a temporary 
flare up is not evidence of an in-service increase in 
disability necessary for purposes of establishing service 
connection for a disorder that pre-existed service.  

Accordingly, because the disability at issue clearly and 
unmistakably existed prior to service and was not aggravated 
by service, a basis upon which to establish service 
connection has not been presented, and this aspect of the 
appeal is denied.  


B.  Circulatory and swelling condition

The veteran asserts (March 2000 notice of disagreement) that 
because of her hip and pelvis disability, she has swelling 
and poor circulation.

The medical evidence of record, including service medical 
records is totally negative for treatment, complaints, or 
diagnosis of a circulatory or swelling disability.  Thus, as 
there is no current diagnosis of circulatory or swelling 
problems or evidence of the same, and because service 
connection for an orthopedic condition has been denied, there 
is no basis to grant service-connection, including secondary 
service-connection and the claim is denied.


II. Duty to notify and assist

VA has a duty to notify and assist veterans with their claims 
under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper notice must be provided to a 
claimant before the initial unfavorable agency or original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In a December 2004 letter, VA advised the veteran of all the 
elements required by Pelegrini II, and the claim was 
readjudicated in an October 2005 supplemental statement of 
the case, thus, any defect with timing was harmless error.  
More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating and (b), 
the effective date for any disability evaluation awarded.  
Notice regarding (a) and (b) was not provided to the veteran, 
however the Board finds no prejudice in proceeding with the 
issuance of a final decision as the preponderance of the 
evidence is against the veteran's claims for service 
connection, such that these matters have been rendered moot.  
See Bernard v. Brown, 4 Vet.  App. 384 (1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  Service medical and military treatment records have 
been associated with the file, and there are no indications 
that relevant evidence exists that have not been already 
obtained.  Through an April 2005 letter, the veteran was 
afforded the opportunity to reschedule a VA examination, 
however, as stated she has yet to notify VA of her 
willingness and ability to attend such an examination.  Thus, 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet.  App. 540, 546 (1991).

 
ORDER

Entitlement to service connection for thoracolumbar 
scoliosis, right hip, and pelvic obliquity is denied.

Entitlement to service connection for poor circulation, 
including as secondary to thoracolumbar scoliosis, right hip, 
and pelvic obliquity is denied.

Entitlement to service connection for swelling, including as 
secondary to thoracolumbar scoliosis, right hip, and pelvic 
obliquity is denied.





____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


